Citation Nr: 0605066	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  99-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for acne vulgaris, 
cystic type, currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date prior to February 14, 
1997, for a grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
No. Little Rock, Arkansas.  In June 2000, the Board, in part, 
denied an evaluation in excess of 50 percent for the 
veteran's skin disability, and denied an effective date 
earlier than in February 1997, for the award of TDIU 
benefits.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2001, a Joint Motion to Remand and Stay of Proceedings 
(motion) was granted by the Court.  

A hearing was held before the undersigned Veterans Law Judge 
in September 2005.

The veteran appears to have raised a claims involving 
impotence.  See March 2003 statement.  In March 2005 
correspondence the veteran indicated he wished to reopen his 
claim for a lung condition, knee problems, and for a clothing 
allowance.  The Board refers these claims for appropriate 
action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran's acne vulgaris, cystic type, is generally 
treated with topical antiseptic agents and antibiotics, does 
not cover more than 40 percent of his entire body or more 
than 40 percent of the exposed areas affected, does not 
require constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs, and is not 
productive of six characteristics of disfigurement.

3.  The veteran's service connected disability rendered him 
unemployable from January 26, 1990.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for acne vulgaris, cystic type, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7800, 7806 (as 
in effect prior to and since August 2002).

2.  The criteria for an effective date of January 26, 1990, 
for entitlement to a TDIU rating are met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection was originally established by a June 1955 
rating decision and a 30 percent disability rating was 
assigned for scarring on the face and neck with moderate 
active acne vulgaris of the face, neck, shoulders, back and 
chest.  His scarring was mildly disfiguring.  A 50 percent 
disability rating was established for his skin disorder by an 
April 1991 rating decision based on the involvement of 
multiple areas including the face, neck, shoulders, back, 
chest and right thigh, with residual scar formation.  In 
December 1996, the Board issued a decision by which an 
increased rating for the veteran's skin disability was denied 
as the veteran was in receipt of the maximum schedular 
disability evaluation.  In 1997, the veteran filed another 
increased rating claim from which this appeal arises.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2005).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2005).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2005).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

With regard to the veteran's increased rating claim for his 
service-connected acne vulgaris, cystic type, the Board notes 
that the schedular criteria by which dermatological disorders 
are rated changed during the pendency of his appeal.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002) (effective August 30, 
2002) codified at 38 C.F.R. § 4.118.  The VA General Counsel 
has held that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule 
may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  The VA can apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.

Under the old regulatory criteria, the veteran's current 50 
percent disability evaluation was the maximum schedular 
rating for skin disabilities.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806 (2002).  Therefore, a higher 
schedular rating is not warranted under the old criteria.  
Under the new skin rating criteria, in effect since August 
30, 2002, a higher 60 percent rating is warranted for 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. §§ 4.20, 4.118, 
Code 7806 (2005).

The veteran's VA treatment records show that the veteran 
complained of his cysts acting up and that he was generally 
treated with topical antiseptic agents and antibiotics.  See 
January 2002, March 2002, June 2002, November 2003 VA 
treatment records.  In June 2002 he was treated for a mild 
flare-up of his skin disability with a shot of celestone.  In 
September 2002 he was again treated with antibiotics for 
draining of the skin on his left shoulder.  While in 
correspondence the veteran refers to itching and involvement 
of his entire body for his skin disability, the April 2004 VA 
examination report indicates that only 10 percent of his body 
was affected and only one percent of his fact was affected.  
The report also shows that the veteran had no extensive 
foliation, no adherence of scars, and the scars were not 
repugnant.  While a steroid was administered to the veteran 
in June 2002, the record fails to reveal constant or near-
constant systemic therapy of an immunosuppressive drug.  
Further, as the evidence of record fails to reveal a skin 
disability that involves 40 percent of the veteran's body or 
more than 40 percent of an affected exposed area or constant 
or near-constant treatment with the level of drug therapy 
contemplated by the criteria for a 60 percent disability 
rating, a higher rating is not warranted under the amended 
regulations.  

In July 2000 correspondence, the veteran asserts that his 
cysts were disfiguring his face.  The April 2004 examination 
report reflects the veteran had several acne-formed lesions 
but no overt scarring on his face and no adherence.  The 
examiner referred to the veteran's facial scarring as "not 
disabling" and affected one percent.  For the next higher 80 
percent disability rating based on disfigurement of the head, 
face, or neck), manifestation of visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with six or more characteristics of disfigurement 
is required.  38 C.F.R. § 4.118, Code 7800 (2005). The eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: scar 5 or more inches (13 or more cm.) in 
length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part;  surface contour of scar elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo-
or hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  Id. at 
Note 1 (2005).  As the evidence indicates that the veteran's 
facial scarring is not productive of visible or palpable 
tissue loss, gross distortion or asymmetry of facial 
features, scars adherent to the underlying tissue, or areas 
of involvement exceeding six square inches, the veteran's 
disability picture does not approximate the criteria for a 80 
percent schedular rating based on disfigurement.

In short, the weight of the evidence is against a disability 
rating in excess of 50 percent under either the prior or 
revised regulatory criteria.  The Board notes that when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001). 




Earlier Effective Date Claim

An effective date for an award based on an original claim for 
VA benefits "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).  As to assigning an effective date 
for TDIU benefits, applicable criteria provide that the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date, otherwise, the date of receipt of the claim. 38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2005); see Hurd v. West, 13 Vet. App. 449 (2000) (a TDIU 
claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim).

In view of the foregoing, to award TDIU benefits earlier than 
established by the RO, it is necessary to determine when a 
claim for that benefit may have been received and when it may 
have been factual ascertainable there was an increase in 
disability to warrant TDIU benefits.  With respect to a claim 
for TDIU benefits, case law has provided that where a veteran 
submits evidence of a medical disability and makes a claim 
for the highest possible rating, and additionally submits 
evidence of unemployability, the VA must consider entitlement 
to TDIU benefits.  See Roberson v. Principi, 251 F.3d. 1378 
(Fed. Cir. 2001); see also Szemraj v. Principi, 357 F.3d. 
1370 (Fed. Cir. 2004).  

The veteran has argued that the effective date for his TDIU 
benefits should be in 1990.  In March 1990, the veteran filed 
a claim for an increased rating for his service-connected 
skin disability.  He also submitted evidence of his skin 
disability interfering with his employment.  As such, the 
veteran first raised a claim of entitlement to a TDIU rating 
in March 1990.  See Roberson v. Principi, 251 F.3d. 1378 
(Fed. Cir. 2001).  After the submission of a formal TDIU 
claim form, this claim for benefits was adjudicated in April 
1992.  The veteran perfected an appeal of the denial of this 
claim which was eventually resolved in his favor in a 
November 1998 rating decision.  An effective date of February 
14, 1997, was assigned.  

As previously indicated, the effective date for TDIU benefits 
is either the date the claim was received or the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the application is 
received within one year from such date.  38 C.F.R. § 
3.400(o)(2) (2005).  A TDIU rating may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. § 4.16 (1989).  

Here, a July 1990 Social Security Administration (SSA) 
disability determination form indicates that the veteran was 
determined disabled since January 26, 1990, pursuant to the 
Social Security Act due to a primary diagnosis of recurrent 
deep skin infections, i.e. his service-connected skin 
disability, and due to a secondary diagnosis of obesity.  A 
February 1990 letter from a private physician indicates the 
veteran's severe, recurrent, chronic-infected cystic lesions 
of the inner thigh rendered him unable to work in his 
lifelong profession, (sheet metal worker).  A March 1990 
letter from a private physician to the veteran's sheet metal 
workers union indicates that the veteran was totally and 
permanently disabled due to morbid obesity and a severe, 
recurrent, unrelenting skin infection which became worse when 
he worked any length of time due to increased sweating.

The veteran's October 1991 formal TDIU claim form reflects 
that the veteran had completed specialized sheet metal 
education at a trade school in 1959 and subsequently worked 
as a union sheet metal worker for 34 years.  Based on the 
veteran's age, his education, his occupational history, and 
the competent medical evidence indicating that the veteran's 
was unable to continue his lifelong employment as a sheet 
metal worker due to his service-connected skin disability, 
the Board finds that an earlier effective date for his TDIU 
rating is warranted in the instant case.  See 38 C.F.R. § 
4.16 (1989).  As it is factually ascertainable that the 
veteran was unemployable due to his service-connected skin 
disability in January 1990 and he filed a claim for increased 
benefits within one year, the Board concludes that the 
veteran is entitled to an effective date of January 26, 1990, 
but not earlier, for the award of a TDIU rating.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

As the veteran's earlier effective date has been resolved in 
his favor, the Board dispenses with discussing VA's duty to 
notify and assist with this issue.  Regarding the increased 
rating claim, in July 2003 he was notified of the evidence 
necessary substantiate his claim that he was expected to 
provide and the evidence VA would seek and asked to send to 
VA the needed information or evidence. Another letter was 
issued in August 2003 with similar notification.  In February 
2005, a letter was issued by which the veteran was informed 
of the evidence necessary to substantiate an increased rating 
claim and requested to send to VA any evidence in his 
possession that pertained to his claim.  The letter also 
informed him of the evidence necessary substantiate his claim 
that he was expected to provide and the evidence VA would 
seek.  Thus, the Board considers VA's notice requirements met 
in the instant case.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim, to include 
submitting evidence and informing VA he had no additional 
evidence to submit (in March 2003 correspondence), that he 
understood the evidence needed to substantiate his claim and 
his and VA's roles in the claims process.  Under these 
circumstances, the Board is satisfied that any error in the 
timing of the complete notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The 
veteran has been afforded VA examinations in connection with 
his increased rating claim and the resulting reports are of 
record.  His VA medical records and private medical evidence 
have been associated with his claims file.  Furthermore, his 
SSA records have been obtained.  In July 1996 correspondence, 
SSA specifically indicated that as the veteran's claim was 
granted and had not resulted in an appeal, no administrative 
judge file had been created.  The veteran was afforded the 
opportunity to offer testimony in support of his claim and a 
hearing transcript is of record.  As the veteran has not 
identified or properly authorized the request of any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

An increased rating for acne vulgaris, cystic type, is 
denied.

An effective date of January 26, 1990, but not earlier, for 
the award of a TDIU rating is granted, subject to the laws 
and regulations pertaining to VA compensation benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


